Exhibit 10.1

 

[g97081kmi001.jpg]

 

To:                                               Chris Walther, Chief Legal
Officer

 

From:                                 Jeffrey A. Brown, Corporate Secretary

 

Date:                                    December 22, 2011

 

Re:                                               Notice of Assignment of
Employment Agreement

to Activision Blizzard, Inc.

 

This letter is to inform you that effective January 1, 2012, Activision
Publishing, Inc. (“Activision Publishing”) hereby assigns all of its rights,
title and interest in your employment agreement to Activision Blizzard, Inc.
(“Activision Blizzard” or “Company”), and Activision Blizzard hereby accepts
such assignment in its entirety including without limitation all of Activision
Publishing obligations thereunder.

 

As a result of this change, you will see a change in your payroll documentation
(e.g. paystubs, W-2’s, etc.), which will now be administered by Activision
Blizzard beginning January 1, 2012.  Specifically, the governmental reporting
entity listed on this documentation will change from Activision Publishing to
Activision Blizzard.

 

Although consent of such assignment is not required pursuant to the terms of
your employment agreement, the Company is requesting your signature below as
acknowledgment of receipt of this letter.  Please return a signed original to
Raluca Roman in HR Operations, and a copy will be returned to you for your
records and the signed original placed in your personnel file.

 

If you have any questions or concerns regarding the above, please feel free to
contact me at xt. 2030.

 

Acknowledged by:

 

/s/ Chris B. Walther

 

12/22/2011

Employee Name

 

Date

 

cc:  Personnel File

 

--------------------------------------------------------------------------------